Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  prior art fails to fairly suggest a multi-axis MEMS assembly comprising: a micro-electrical-mechanical system (MEMS) actuator configured to provide linear three-axis movement, the micro-electrical-mechanical system (MEMS) actuator including: an in-plane MEMS actuator, and an out-of-plane MEMS actuator; and an optoelectronic device coupled to the micro-electrical-mechanical system (MEMS) actuator; wherein the out-of-plane MEMS actuator includes a multi-morph piezoelectric actuator, wherein the multi-morph piezoelectric actuator includes a moveable stage configured to be affixed to the in-plane MEMS actuator, a rigid frame assembly, a rigid intermediate stage, wherein the at least one deformable piezoelectric portion includes: a first deformable piezoelectric portion configured to couple the rigid intermediate stage to the moveable stage; and a second deformable piezoelectric portion configured to couple the rigid intermediate stage to the rigid frame assembly as claimed in claim 1; a multi-axis MEMS assembly comprising: a micro-electrical-mechanical system (MEMS) actuator configured to provide linear three-axis movement, the micro-electrical-mechanical system (MEMS) actuator including: an in-plane MEMS actuator, and an out-of-plane MEMS actuator; and an optoelectronic device coupled to the micro-electrical-mechanical system (MEMS) actuator; wherein: the out-of-plane MEMS actuator includes a multi-morph piezoelectric actuator, wherein the multi-morph piezoelectric actuator includes a moveable stage configured to be affixed to the in-plane MEMS actuator, a rigid frame assembly, a rigid intermediate stage, and wherein the at least one deformable piezoelectric portion includes: a first deformable piezoelectric portion configured to couple the rigid intermediate stage to the moveable stage; and a second deformable piezoelectric portion configured to couple the rigid intermediate stage to the rigid frame assembly, the optoelectronic device is coupled to the in-plane MEMS actuator, and the in-plane MEMS actuator is coupled to the out-of-plane MEMS actuator as claimed by claim 14; a multi-axis MEMS assembly comprising: a micro-electrical-mechanical system (MEMS) actuator configured to provide linear three-axis movement, the micro-electrical-mechanical system .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al (US20170133950) teaches a MEM actuator package architecture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH